

116 HJ 44 IH: Disapproving the final rule of the Occupational Safety and Health Administration titled “Tracking of Workplace Injuries and Illnesses”.
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 44IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Mr. Levin of Michigan (for himself, Mrs. Napolitano, Ms. Norton, Mr. Higgins of New York, Ms. Wild, Mr. Gallego, Mr. Green of Texas, Mr. Nadler, Ms. Moore, Mr. Courtney, Mr. Hastings, Mr. Gonzalez of Texas, Ms. Jackson Lee, Ms. Tlaib, Mr. McGovern, Mr. DeSaulnier, Ms. Bonamici, Ms. Velázquez, Mr. Lowenthal, Mrs. Davis of California, Mr. Pocan, Ms. Hill of California, Mr. Cohen, Mrs. McBath, and Ms. Stevens) submitted the following joint resolution; which was referred to the Committee on Education and LaborJOINT RESOLUTIONDisapproving the final rule of the Occupational Safety and Health Administration titled Tracking of Workplace Injuries and Illnesses. 
That Congress disapproves the final rule issued by the Occupational Safety and Health Administration titled Tracking of Workplace Injuries and Illnesses (84 Fed. Reg. 380) published on January 25, 2019, and such rule shall have no force or effect. 